Case 1:20-cv-03315-ER Document 54-8 Filed 05/27/20 Page 1 of 4




                EXHIBIT 8
      Case 1:20-cv-03315-ER Document 54-8 Filed 05/27/20 Page 2 of 4
                                 Nicolas Sucich
Volume I                                                               5/21/2020

  1    UNITED STATES DISTRICT COURT

  2    SOUTHERN DISTRICT OF NEW YORK

  3    ----------------------------------------x

  4    CESAR FERNANDEZ-RODRIGUEZ, ROBER GALVEZ-

  5    CHIMBO, SHARON HATCHER, JONATHAN MEDINA,

  6    and JAMES WOODSON, individually and on

  7    behalf of all others similarly situated,

  8                Petitioners,                          Index No.

  9         -against-                                    20 Civ. 3315 (ER)

 10    MARTI LICON-VITALE, in her official

 11    capacity as Warden of the Metropolitan

 12    Correctional Center,

 13                Respondent.

 14    ----------------------------------------x

 15                               Remote Deposition

 16                                    May 21, 2020

 17                                      11:14 A.M.

 18

 19     Remote Deposition of Non-Party Witness,

 20                NICOLAS SUCICH

 21

 22

 23                lipka.com, inc.

 24                 888.lipka.com

 25             transcripts@lipka.com


                                                                       Page 1


               For the Exclusive Use of Covington & Burling, LLP.
                  Use by any other party voids the certification
      Case 1:20-cv-03315-ER Document 54-8 Filed 05/27/20 Page 3 of 4
                                 Nicolas Sucich
Volume I                                                               5/21/2020


  1                    And nobody wanted to be isolated in the
  2     SHU, so they weren't -- they knew that the only
  3     treatment that they would have gotten would be
  4     Tylenol and they would be locked up in the SHU.
  5     So nobody wanted to do that.
  6           Q.      So did the first person get sick,
  7     Andrade, was the end of March?
  8            A.      I think, I think March 27th.
  9           Q.      How long did it take the medical people
 10     to take him?
 11            A.      I think he complained more and they
 12     didn't take him.         And then the next day when he
 13     fell on the floor, they ended up taking him.
 14           Q.      Okay.     And so Andrade is the only
 15     person from your tier that was removed from the
 16     dormitory?
 17            A.      I couldn't understand you, ma'am.                I'm
 18     sorry.
 19           Q.      Was Andrade the only person in your
 20     tier who was removed from the dormitory due to
 21     COVID symptoms?
 22            A.      Yes, ma'am.
 23           Q.      Did any other inmate in your dormitory
 24     report COVID symptoms to a medical staff?
 25            A.      I did.     I -- I couldn't breathe, and I

                                                                       Page 23


               For the Exclusive Use of Covington & Burling, LLP.
                  Use by any other party voids the certification
      Case 1:20-cv-03315-ER Document 54-8 Filed 05/27/20 Page 4 of 4
                                Nicolas Sucich
Volume I                                                               5/21/2020


  1     told Mr. Singh on I think it was the 3rd of
  2     April.      I couldn't even breathe.           I had to have
  3     help to get to the door and talk to him, and he
  4     made a very nasty comment and that was it.
  5           Q.      What was that nasty comment?
  6            A.      He told us that we were -- we were
  7     worthless, and that we were left there to die.
  8     What can he do at this time of night?
  9           Q.      You said his name is Mr. Singh?
 10            A.      Mr. Singh, yes.
 11           Q.      Is that a corrections officer or a
 12     medical staff?
 13            A.      Medical.
 14           Q.      Do you know if anyone besides yourself
 15     reported symptoms of COVID to the medical staff?
 16            A.      I know that they've had them.                I don't
 17     think they were -- I felt guilty because I
 18     thought I was getting the COVID-19, and I didn't
 19     want to pass it to everyone else, so I was a
 20     little bit more mature about it.               And if they
 21     were going to segregate me, I would prefer to be
 22     segregated instead of giving it to someone else.
 23                    But it didn't end up happening that way
 24     because when I told him I couldn't breathe, you
 25     know, he said your inhaler -- I think he told me

                                                                       Page 24


               For the Exclusive Use of Covington & Burling, LLP.
                  Use by any other party voids the certification
